Title: To George Washington from Lieutenant Colonel Leven Powell, 29 January 1777
From: Powell, Leven
To: Washington, George



Sir,
Dumfries [Va.] Janry 29th 1777.

By a letter from Colo. Grayson which I recieved three days ago I am inform’d of an Appointment which your Excellency has Honourd me with in the Continental Army, this I esteem the more Honorable as it was unsolicited by me, my only fears are that my Abillities will not enable me to come nearly up to your Excellencys expectations, However I take leave to inform you that no exertions on my part shall be wanting, nor shall any time be lost by me ’till the men are raised, I wish the prospect of doing that was such, that was such, that I could promise being with you soon, but the Number of recruiting Officers now out in this State will prevent that; at the same time I have hopes that Two months may do the business, I am with great respect, Your Excellencys Obt Servt

Leven Powell

